 8:19-cv-00491-RGK-PRSE Doc # 22 Filed: 08/11/21 Page 1 of 2 - Page ID # 6256




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSE    CARLOS                 OLIVEIRA-
COUTINHO,
                                                             8:19CV491
                    Petitioner,

       vs.                                                    ORDER

SCOTT FRAKES, NDCS Director;

                    Respondent.


       This matter is before the court on Petitioner’s Motion for Extension of Time.
(Filing 21.) Petitioner requests a third 120-day extension of time in which to file a
brief in response to Respondent’s Answer due to a language barrier and restrictions
on his ability to receive assistance from the inmate helping him with his legal work.
Having received no objection from Respondent, and upon careful consideration of
Petitioner’s motion and the reasons in support of an extension set forth therein, the
court will grant Petitioner’s request for an extension.

       Such extension will extend Petitioner’s brief due date to one year from the
original deadline. The court understands Petitioner faces challenges in receiving
assistance with his legal work, but, as Petitioner acknowledges in his motion, “the
court’s discretion/patience [has] a limit.” (Filing 21 at CM/ECF p. 3.) Given that
Petitioner appears to be working on the final two claims in his petition (see id.), the
court will not grant any further extensions absent exceptional circumstances.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s motion for extension of time is granted. Petitioner shall
have until December 13, 2021, to file a brief in response to Respondent’s Answer
and Brief in Support. No further extensions shall be granted absent exceptional
circumstances.
 8:19-cv-00491-RGK-PRSE Doc # 22 Filed: 08/11/21 Page 2 of 2 - Page ID # 6257




       2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: December 13, 2021: check for
Petitioner’s brief in response to Respondent’s answer and brief.

      Dated this 11th day of August, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                       2
